Conviction in District Court of Hopkins County of possessing a still and equipment for manufacturing intoxicating liquor, punishment one year and six months in the penitentiary.
The record is before us without any statement of facts, and but one bill of exceptions appears. It appears therefrom that *Page 386 
before the trial actually began and before the announcement of ready on behalf of the appellant, he presented to the court a motion to suppress certain testimony, which he evidently expected the State would offer. This court has expressly declined to sanction practice such as this and has said that trial courts will not be compelled or required in this jurisdiction to pass on such questions before they are presented in the regular course of the trial. The learned trial judge did not err in overruling the motion. The indictment is sufficient, and the charge of the court seems to have presented the law of the case.
Finding no error in the record, the judgment will be affirmed.
Affirmed.